Exhibit 10.1
AMENDMENT AGREEMENT
THIS AMENDMENT AGREEMENT (this “Agreement”) is dated as of June 29, 2011 and
made by and between:

(1)   private persons, corporations and private equity funds listed in
Appendix A (“Sellers”); and   (2)   American Superconductor Corporation, a
corporation incorporated and existing under the laws of Delaware, United States,
having its principal place of business at 64 Jackson Road Devens, MA 01434,
United States (“Purchaser”).

(Each also referred to as “Party” or together as “Parties”)
WHEREAS

(A)   On March 12, 2011, the Parties entered into a share purchase agreement
(the “SPA”) regarding the sale and purchase of the shares in The Switch
Engineering Oy.   (B)   On April 5, 2011, Purchaser issued a press release
stating that Sinovel Wind Group Co., Ltd., Purchaser’s key customer, had refused
to accept contracted shipments of 1.5 megawatt (MW) and 3 MW wind turbine core
electrical components and spare parts that Purchaser was prepared to deliver.  
(C)   On May 31, 2011, Purchaser issued a press release stating, among other
matters, that Purchaser is currently reviewing options to secure additional
financing to enable the company to complete its acquisition of The Switch
Engineering Oy. Purchaser has informed Sellers that it will need additional time
to complete the required financing and has proposed to Sellers that the SPA be
amended and the Closing Date (as defined in the SPA) deferred.   (D)   The
Parties acknowledge that pursuant to Section 12.10 of the SPA, any amendment to
the SPA shall be in writing and shall have no effect before signed by the duly
authorized representatives of each Party.   (E)   The Parties hereby wish to
agree to amend the SPA in accordance with the terms and conditions of this
Agreement.   (F)   Simultaneously with this Agreement, the Parties have entered
into an amendment agreement in respect of the Stockholders Agreement attached
hereto as Exhibit 1.   (G)   Upon the execution of this Agreement, Purchaser
shall pay to Sellers the Advance Payment (as defined below).   (H)   All
capitalized terms not defined in this Agreement shall have the same meaning as
ascribed to them in the SPA.

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, IT IS AGREED:
1. AMENDMENTS TO THE SPA
1.1 Section 1 (Definitions)
The following definitions shall be deemed to be included in Section 1 of the
SPA:

     
“Advance Payment”
  means an advance payment of EUR fourteen million two hundred fifty thousand
(14,250,000) by Purchaser to Sellers upon the execution of the Amendment
Agreement, being a part of the Purchase Price and reducing the cash portion of
the Payment to be made at Closing, and constituting a termination fee to Sellers
in the event this Agreement is terminated pursuant to Section 6.6 (i) by Sellers
or Purchaser upon the occurrence of the Failed Financing Event or (ii) by
Purchaser upon the occurrence of a Material Adverse Effect.
 
   
“Amended and Restated Stockholders’ Agreement”
  means the Stockholders’ Agreement dated March 12, 2011 and as amended as of
the date hereof.
 
   
“Amendment Agreement”
  means the amendment agreement among the Parties executed on June 29, 2011
amending certain terms of this Agreement.
 
   
“Purchaser Financing”
  means the issuance of convertible notes, stock or other instruments or
obtaining of other forms of financing, as determined by Purchaser, resulting in
a minimum of USD 100 million in net cash available to Purchaser post-financing
and post-Closing for working capital purposes.

1.2 Section 4.1 (Purchase Price)
The first paragraph of Section 4.1 of the SPA is hereby amended to read as
follows:

    “The Purchase Price for the Shares owned and held by Sellers shall be the
aggregate of (i) EUR one hundred and ninety million (190,000,000) and (ii) in
the event Closing occurs after September 1, 2011, interest at an annual rate of
4.00% on EUR one hundred eighteen million seven hundred fifty thousand
(118,750,000), representing the cash portion of the Purchase Price less the
Advance Payment, accruing from September 1, 2011 until the Closing Date
(inclusive) (the “Purchase Price”).”

1.3 Section 4.2 (Payment of Purchase Price)
The first paragraph of Section 4.2 of the SPA is hereby amended to read as
follows:

    “Upon the execution of the Amendment Agreement, Purchaser shall pay an
amount equal to the Advance Payment in cash to Sellers’ joint bank account at
Skandinaviska

-2-



--------------------------------------------------------------------------------



 



    Enskilda Banken AB (publ) Helsinki Branch, IBAN number FI1233010001103217
and BIC/SWIFT code ESSEFIHX.       At Closing, Purchaser shall pay

      (i) EUR one hundred and seventy-one million (171,000,000), i.e. ninety per
cent (90 %) of the Purchase Price in cash to Sellers’ joint bank account at
Skandinaviska Enskilda Banken AB (publ) Helsinki Branch, IBAN number
FI1233010001103217 and BIC/SWIFT code ESSEFIHX, and in unregistered shares of
Purchaser Common Stock delivered in accordance with this Section 4.2 (jointly,
the “Payment”). The amount equal to the Advance Payment paid by Purchaser to
Sellers upon the execution of the Amendment Agreement shall be applied towards
to cash portion of the Purchase Price payable at Closing.         (ii) EUR
nineteen million (19,000,000), i.e. ten per cent (10%) of the Purchase Price, in
cash and in unregistered shares of Purchaser Common Stock at Closing to escrow
(the “Escrow Payment”) delivered in accordance with this Section 4.2 and
Section 4.4 below.”

Section 4.2(a) of the SPA is hereby amended to read as follows:

    “(a) Sellers other than the Directors and the Minor Sellers will receive
approximately 73% of their portion of the Purchase Price in cash and
approximately 27% in unregistered shares of Purchaser Common Stock, and the
Directors will receive approximately 40% of their portion of the Purchase Price
in cash and approximately 60% in unregistered shares of Purchaser Common Stock
(subject to certain restrictions pursuant to the Stockholders’ Agreement) as set
forth in Appendix 4.2. The number of shares of Purchaser Common Stock to be
issued and delivered as part of the Payment to such Sellers at Closing will be
calculated on the basis of (i) the average closing price of shares of Purchaser
Common Stock in the Nasdaq Global Market during the twenty (20) trading-day
period ending on the second (2nd) Business Day in the United States preceding
the Closing Date and (ii) the USD/EUR exchange rate published in Financial Times
(European print edition) on the second Business Day preceding the Closing Date.
The Parties shall jointly prepare a calculation of the cash and the number of
shares of Purchaser Common Stock to be paid to each such Seller on the last
Business Day preceding the Closing Date.”

Appendix 4.2 of the SPA is amended as set forth in Exhibit 2.
Section 4.2(b) of the SPA is hereby deleted in its entirety and the numbering of
Section 4.2(c) is therefore changed to Section 4.2(b). All references in the SPA
to Sections 4.2(b) and 4.2(c) shall hereby refer to Sections 4.2(a) and 4.2(b),
respectively.
The last paragraph of Section 4.2 of the SPA is hereby amended to read as
follows:

    “In the event that the total number of shares of Purchaser Common Stock
issuable pursuant to this Section 4.2 would exceed 19.9% of the total number of
shares of Purchaser Common Stock outstanding prior to such issuance, no shares
of Purchaser Common Stock exceeding such amount will be issued and the
deficiency in such portion of the Purchase Price (the “Shortfall Amount”) will
be paid by Purchaser as

-3-



--------------------------------------------------------------------------------



 



    follows: (i) to the Minor Sellers, in cash; (ii) to Sellers other than the
Minor Sellers, by delivering to such Sellers at Closing an unsecured promissory
note with nominal amount equal to the Shortfall Amount and accruing interest
from the Closing Date until the repayment of such note on the first (1st)
Business Day after the first anniversary of the Closing Date at the rates
specified in the form of such promissory note, which is attached to the
Amendment Agreement as Exhibit 3.”

1.4 Section 4.4 (Escrow Arrangement)
Each reference in Section 4.4 of the SPA to the Release Date being twelve
(12) months after the Closing Date shall be deleted and replaced by a reference
to the Release Date being June 10, 2012.
1.5 Section 6.1 (Closing)
The first paragraph of Section 6.1 of the SPA is hereby amended to read as
follows:

    “The Closing shall take place on the tenth (10th) Business Day from the date
on which Purchaser has informed in writing Sellers that the Purchaser Financing
has been completed and proceeds paid to Purchaser, provided that all the other
conditions precedent for Closing as set forth in Section 6.3 (as amended under
the Amendment Agreement) (other than deliveries agreed to occur at Closing) have
been fulfilled or duly waived (the “Closing Date”).”

1.6 Section 6.2 (Sellers’ Conditions Precedent)
Section 6.2 of the SPA is hereby amended to read as follows:

    “The obligation of Sellers to consummate the transactions to be performed by
them in connection with Closing is subject to satisfaction of the following
conditions:

  6.2.1   Purchaser shall have prepared and completed the conversion in EDGAR
form for filing with the SEC of the Shelf Registration Statement that complies
in all material respects with the applicable requirements of the Securities Act,
Purchaser’s counsel shall have prepared the Blanket Opinion in draft form and
Purchaser shall have provided a copy of such Shelf Registration Statement in
EDGAR form and draft Blanket Opinion to Sellers not later than one (1) Business
Day prior to the Closing Date (the Parties acknowledge that this condition shall
be deemed to be satisfied even if such documents omit information regarding the
number of shares to be registered and other information derived therefrom or
omit information to be obtained from selling securityholder questionnaires);
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Amended and Restated Stockholders’ Agreement; and
    6.2.2   Due fulfilment by Purchaser of its respective deliveries at Closing
as set forth in Section 6.4.

    Sellers may, at their sole discretion, waive any and all of the conditions
specified in this Section 6.2 at or prior to Closing.”

-4-



--------------------------------------------------------------------------------



 



1.7   Section 6.3 (Purchaser’s Conditions Precedent)

Section 6.3 of the SPA is hereby amended to read as follows:

    “The obligation of Purchaser to consummate the transactions to be performed
by it in connection with Closing is subject to satisfaction of the following
conditions:

  6.3.1   All of the agreements and covenants of Sellers in Section 2.1
(Ownership), Section 5 (Transfer of Title and Assignment), Section 6.6
(Reasonable Efforts to Close), Section 11.4 (Ordinary Course of Business),
Section 11.5 (Obligation to Inform), Section 11.6 (Access to Information) and
Section 11.7 (U.S. GAAP Financial Statements) to be performed prior to Closing
pursuant to this Agreement shall have been duly performed in all material
respects. In case of a material breach of the above listed agreements and
covenants, Sellers shall have the right to fulfil this condition if Sellers
remedy and rectify the breach within ten (10) Business Days after the breach or,
in case the breach cannot be or is not rectified, but the breach can be
quantified in money and thus rectified by compensating the Purchaser, indemnify
Purchaser at Closing for such breach on a euro-for-euro basis by a reduction in
the cash portion of the Purchase Price or a cash payment to Purchaser With
respect to Section 11.7 (U.S. GAAP Financial Statements), it is understood and
accepted that Sellers shall always have not less than twenty (20) days after the
end of the relevant calendar quarter to deliver the U.S. GAAP Financial
Statements;     6.3.2   No Material Adverse Effect shall have occurred between
Signing and Closing; and     6.3.4   Due fulfilment by Sellers of their
respective deliveries at Closing as set forth in Section 6.4 below.

    Purchaser may, at its sole discretion, waive any and all of the conditions
specified in this Section 6.3 at or prior to Closing.”

1.8 Section 6.6 (Reasonable Efforts to Close)
The second paragraph of Section 6.6 of the SPA is hereby amended to read as
follows:

    “If Closing has not taken place on or before September 30, 2011 or ten
(10) Business Days thereafter in case of a breach and/or failure to remedy by
Sellers under Section 6.3.1 (the “Long-Stop Date”), the Parties shall have the
right (subject to the last paragraph of this Section 6.6) to terminate this
Agreement as follows:

  (i)   Sellers shall have the right to terminate this Agreement without
incurring any liabilities towards Purchaser (A) if the conditions precedent set
forth in Section 6.2 have not been fulfilled or waived as a result of
Purchaser’s failure to satisfy such conditions precedent and such failure
constitutes a material breach of Purchaser’s undertakings agreed in the SPA or
(B) if Purchaser has not informed Sellers that the Purchaser Financing has been
completed and proceeds paid to Purchaser (the “Failed Financing Event”),
provided that Sellers have complied with their obligations under Section 11.7.
If Sellers terminate this Agreement pursuant to this paragraph (i), Purchaser
will forfeit the Advance

-5-



--------------------------------------------------------------------------------



 



      Payment paid upon the execution of this Agreement and the Parties shall
have no right to make any further claims against each other.     (ii)  
Purchaser shall have the right to terminate this Agreement without incurring any
liabilities towards Sellers or the Group Companies (A) if the conditions
precedent set forth in Section 6.3 have not, subject to Sellers’ right to remedy
and rectify under Section 6.3.1, been fulfilled or waived (and in the case of
Section 6.3.3 if such failure also constitutes a material breach of Sellers’
undertakings agreed in the SPA) or (B) upon a Failed Financing Event. If
Purchaser terminates this Agreement because the condition precedent set forth in
Section 6.3.2 has not been fulfilled or upon a Failed Financing Event, Purchaser
will forfeit the Advance Payment paid upon the execution of this Agreement. In
case of termination by Purchaser under sub-section (A) above, Sellers shall have
no right to make any further claims against Purchaser, including for
reimbursement of expenses incurred in connection with the transaction, and in
case of termination under sub-section (B) above, the Parties shall have no right
to make any further claims against each other, including for reimbursement of
expenses incurred in connection with the transaction. If Purchaser terminates
this Agreement because the conditions precedent set forth in Section 6.3
(excluding Section 6.3.2) have not been fulfilled, subject to Seller’s right to
remedy and rectify under Section 6.3.1, Sellers shall return the Advance Payment
within seven (7) Business Days after having received Purchaser’s written
termination notice. For the sake of clarity the Purchaser is not entitled to
terminate this Agreement under sub-section (A) above in case Sellers’ breach of
the agreements and covenants under Section 6.3.1 is not material or is
rectified, remedied or compensated by Sellers in accordance with Section 6.3.1.
For the avoidance of doubt, it is expressly stated and acknowledged by the
Parties that nothing stated in Section 6.6 shall constitute an obligation for
Sellers to indemnify Purchaser in case of the Failed Financing Event.

    In the event Closing has not taken place on or before the Long-Stop Date as
a result of pending Purchaser Financing, the Long-Stop Date shall be extended
upon Purchaser’s written notice to Sellers by no more than two one-month periods
in time, provided that Purchaser informs Sellers that preparations to obtain the
Purchaser Financing are pending and that Purchaser still expects to receive the
Purchaser Financing.”

1.9 Section 7 (Representations and Warranties of Sellers)
The fourth paragraph of Section 7 of the SPA is hereby amended to read as
follows:

    “Sellers may, at the latest two (2) Business Days prior to the date of the
Amendment Agreement, deliver to Purchaser updates to the Disclosure Letter in
the form of an updated disclosure letter (“Updated Disclosure Letter”) in order
to disclose or take into account facts, matters or circumstances which have
arisen or occurred after the date of this Agreement and which, if existing or
occurring as of the date hereof, would have been required to be set forth in
this Agreement or in the Disclosure Letter as an exception of the Warranties.
The Updated Disclosure Letter shall have the same effect as the Disclosure
Letter pursuant to this Agreement.”

-6-



--------------------------------------------------------------------------------



 



1.10 Section 9.1 (Indemnity of Purchaser)
The second paragraph of Section 9.1 of the SPA is hereby amended to read as
follows:

    “For the sake of clarity it is stated here and agreed hereby that any amount
payable by Sellers to Purchaser under this Section 9 shall be paid primarily and
first from the Escrow Account pursuant to the terms of the Escrow Agreement. It
is expressly agreed that as of June 10, 2012 the Warrantors shall solely assume
liability for the Warranties granted and for possible Claims presented by
Purchaser after such date under this Agreement and the other Sellers shall thus
be released from liability under this Agreement as per such date other than in
respect of Claims made prior to such date.”

1.11 Section 9.2.2 (Time Limitations)
Section 9.2.2 of the SPA is hereby amended to read as follows:

    “No Claim shall be brought against Sellers and Sellers shall not be liable
in respect of any Claim unless notice in writing of any such Claim (accompanied
by all relevant particulars thereof specifying the nature of the breach, the
estimated amount claimed in respect thereof and all such other information as is
available to Purchaser as is reasonably necessary to enable Sellers to assess
the merits of the Claim, to act to preserve evidence and to make such provision
as Sellers may consider necessary) has been given to Sellers within sixty
(60) days from the date Purchaser became aware of the circumstances giving rise
to such Claim and in any event not later than June 10, 2012, provided that
Purchaser shall not be precluded from making a Claim after such 60-days period
prior to June 10, 2012 in the event and to the extent that Purchaser’s failure
to notify in such time has not aggravated to any extent the Loss that is subject
to the Claim or made it from an objective perspective commercially or
technically unreasonable to rectify the breach of the Claim.       However,
(i) Claims under Section 7.10 (Intellectual Property Rights), Section 7.12
(Environmental matters) and Section 7.20(b) (Anti-Bribery Laws) shall be
presented no later than June 10, 2013, (ii) Claims under Section 7.9 (Taxes)
shall be presented no later than six (6) months from the date upon which the
applicable statutory limitation periods expire, and (iii) Claims under
Section 7.1 (Ownership of Shares and Authority of Sellers) and Section 7.2
(Existence) and due to fraud or wilful misconduct by Sellers shall be presented
no later than June 10, 2016.”

1.12 Section 9.3 (Joint and Several Liability)
The second paragraph of Section 9.3 of the SPA is hereby amended to read as
follows:

    “To the extent Sellers may be held liable for any Claims presented after
June 10, 2012 and/or to the extent Sellers may be held liable for Claims
exceeding the Escrow Payment, the Warrantors shall as of June 10, 2012 onwards
be liable for such possible Claims. The Warrantors’ liability as of such date
for any breaches of Warranties shall be several and not joint and calculated in
proportion to their holding of Shares.”

1.13   Section 11.7 (U.S. GAAP Financial Statements)

Section 11.7 of the SPA is hereby amended to read as follows:

-7-



--------------------------------------------------------------------------------



 



    “Sellers undertake to procure that the Company (i) prepares at its cost the
U.S. GAAP Financial Statements (as defined below) as soon as reasonably possible
after the date of the Amendment Agreement, (ii) consults with Purchaser and its
accountants in preparing such US GAAP Financial Statements and, to the extent
reasonable, take into consideration any comments Purchaser and its accountants
may have, and (iii) delivers such U.S. GAAP Financial Statements to Purchaser no
later than twenty (20) days after the end of the relevant calendar quarter. For
the purposes of this Section 11.7 the “U.S. GAAP Financial Statements” shall
mean, the financial statements of Company (prepared in the same manner as the
previous financial statements prepared and provided by the Company and accepted
by Purchaser) required to be included in, or necessary for the preparation of
the pro forma financial information required to be included in, the Shelf
Registration Statement (as defined in the Stockholders Agreement) or Purchaser’s
current report on its Form 8-K reporting the consummation of the transactions
contemplated hereby.”

1.14 Section 11.8 (Ordinary Course of Business of Purchaser)
The provision (C) in paragraph (iv) of Section 11.8 of the SPA is hereby amended
to read as follows:

  (C) issuing shares in capital stock, convertible notes or other equity
instruments of Purchaser in connection with the Purchaser Financing or in
connection with any merger, acquisition or purchase of all or a substantial
portion of the assets of any Person other than the Company.

1.15 Appendix 4.2 of the SPA
With effect from the date of this Agreement, Appendix 4.2 (Payment and
Allocation of Purchase Price) of the SPA shall be replaced in its entirety with
a new appendix which has been attached to this Agreement as Exhibit 4.
2. OTHER TERMS
All other terms of the SPA not amended by this Agreement shall continue to
remain in full force and effect as set forth therein and shall apply to the
matters agreed in this Agreement
[SIGNATURES TO FOLLOW]

-8-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
PURCHASER:
AMERICAN SUPERCONDUCTOR CORPORATION

         
/s/ Daniel P. McGahn
 
Daniel P. McGahn
        President and Chief Executive Officer    
 
       
 
       
SELLERS:
       
 
       
POWER FUND I KY
  POWER FUND II KY    
 
        /s/ Veijo Karppinen
 
Veijo Karppinen
  /s/ Veijo Karppinen
 
Veijo Karppinen    
 
       
VACON PLC GMBH
  SEMIKRON INTERNATIONAL    
 
        /s/ Vesa Laisi
 
Vesa Laisi
  /s/ Veijo Karppinen (by proxy)
 
Dirk Heidenreich    
 
       
START FUND I KY
       
 
       
/s/ illegible (by proxy)
 
Henri Grundstén
  /s/ Dag Sandås (by proxy)
 
Jukka-Pekka Mäkinen    

-9-



--------------------------------------------------------------------------------



 



         
/s/ Dag Sandås
 
Dag Sandås
  /s/ Dag Sandås (by proxy)
 
Pertti Kurttila    
 
        /s/ Dag Sandås (by proxy)
 
Reijo Takala
  /s/ Dag Sandås (by proxy)
 
Jari Kemppi    
 
        /s/ Dag Sandås (by proxy)
 
Anders Troedson
  /s/ Dag Sandås (by proxy)
 
Jukka Rantanen    
 
        /s/ Veijo Karppinen (by proxy)
 
Veijo Karppinen
        on behalf of Sellers listed in Appendix A hereto    

-10-



--------------------------------------------------------------------------------



 



APPENDIX A
SELLERS

 
Power Fund I Ky
Semikron International GmbH
Vacon Oyj
Start Fund I Ky (Tesi)
Jukka-Pekka Mäkinen
Dag Sandås
Pasi Törmänen
Veli Pesonen
Reijo Takala
Jorma Laukkanen
Dejan Schreiber
Jussi Huppunen
Jarmo Alamäki
Tom O’Reilly
Juha Pyrhönen
Olli Pyrhönen
Harri Ollila
Ari Korhonen
Panu Kurronen
Kim Söderman
Marko Kristola
Arto Mäkynen
Pekka Yli-Mutka
Mika Jantunen
Sari Vallinmäki
Alpo Vallinmäki
Hanna Niemelä
Pertti Silventoinen
Ari Suutarinen
The Switch Engineering Oy
Tuula Turku
Marina Ranta
Jixiang Hao
Sergey Groshev
Anssi Lipsanen
Mikko Hämäläinen
Jussi Paakkunainen
Roman Russell
Marko Tuuha
Jussi Puranen
Karl Bond Jr
VNT Management Oy
Marianne Munkki
Ulla-Riitta Nummi

-11-



--------------------------------------------------------------------------------



 



 
Arita Rajala
Antti Suikki
Janne Partinen
Kaj Rönnlund
Pasi Koskela
Sami Wainio
Pertti Kurttila
Zhao Ti
Ikonen Mika
Baoquan Liu
Mäntylä Mika
Pirkola Sami
Raunio Mari-Lotta
Alho Timo
Toura Matias
Koskiniemi Kari
Lehtonen Mari
Nykänen Päivi
Troedson Anders
Lipsanen Esa
Vilhu Mika
Heinonen Seppo
Autio Pekka
Ala Milla
Hertsbacka Henna
Hewitt Simon
Hiipakka Laila
Hyvärinen Jennimaria
Isotalo Esko
Koskela Mika
Lewing Raimo
Malm Markus
Miekka Jan
Pesu Pia
Pohtola Janne
Reinilä Juha
Tattari Johanna
Tattari Marika
Vepsäläinen Jari
Åberg Rosmari
Kangasmäki Timo
Jaaksi Lilja
Ahonen Mikko
Backlund Marcus
Kaakinen Otto
Koiranen Johanna
Salmela Marko
Westerberg Anders

-12-



--------------------------------------------------------------------------------



 



 
Wei Li
ZhaoLi Song
Power Fund II
Isokangas Juha-Matti
Huovila Jukka
Xu Junjie
Kannanniemi Vesa
Tuominen Hanna
Pääkkönen Mikko
Ahvo Risto
Black Paul
Koskinen Mona
Kankaala Kari
Rantanen Jukka
Desai Piyush
Alatalo Mika
Järvelä Jyri
Isuls Maria
Alho Matti
Kemppi Jari
Reinikka Miika
Pohjola Mikko
Kettman-Kervinen Lisa
Sabine Doms
Pekka Hermunen
WeiJie Qiu
Xue Bai
Ville Sihvo
Mathias Martin
Pasi Kalervo
Jukka Viitasalo
Juha Mansikka-Aho
Ari Sippola
Xiting Zhang
Carlo Cecchi

-13-



--------------------------------------------------------------------------------



 



Exhibit 1
AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT
          AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (this “Agreement”), dated
June 29, 2011, by and among American Superconductor Corporation, a Delaware
corporation (the “Company”), and the Persons listed on Schedule I attached
hereto (each, a “Stockholder” and collectively, the “Stockholders”).
W I T N E S S E T H :
          WHEREAS, the Company and the Stockholders are parties to that certain
Stockholders Agreement, dated March 12, 2011, among the Company and the
Stockholders (the “Prior Agreement”), and the Company and the Stockholders
desire to amend and restate the Prior Agreement in its entirety;
          WHEREAS, upon the consummation of the transactions contemplated by
that certain Purchase Agreement, each Director and Other Stockholder will become
the record and beneficial owner of that number of shares of Common Stock of the
Company, par value $0.01 per share (“Common Stock”), as calculated in accordance
with Section 4.2(a) of the Purchase Agreement and to be reflected on Schedule I
attached hereto in accordance with Section 5.4(b);
          WHEREAS, the Company and the Directors each desire to enter into this
Agreement to limit the sale, assignment, transfer, encumbrance or other
disposition of any Securities which may be held by the Directors from time to
time and for the Directors to make certain additional representations and
warranties to the Company in connection with the acquisition of Common Stock by
the Directors under the Purchase Agreement as set forth in further detail below;
and
          WHEREAS, the Company and the Other Stockholders each desire to enter
into this Agreement for the Other Stockholders to make certain additional
representations and warranties to the Company in connection with the acquisition
of Common Stock by the Other Stockholders and to provide for the registration of
the shares of Common Stock to be acquired by the Other Stockholders for the
resale by such Other Stockholders in compliance with the Securities Act, in each
case under the Purchase Agreement as set forth in further detail below.
          NOW, THEREFORE, in consideration of the mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree that the Prior Agreement shall be amended and restated in
its entirety to read as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
CERTAIN DEFINITIONS
          Section 1.1 Certain Definitions. For purposes of this Agreement, the
following terms shall have the following meanings:
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person; provided that, for the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
          “Agreement” shall have the meaning set forth in the preamble to this
Agreement.
          “Blanket Opinion” shall have the meaning set forth in Section 5.1(a).
          “Board” shall mean the Board of Directors of the Company.
          “Business Day” shall mean any day, other than a Saturday, Sunday or
other day on which banks located in New York City, New York or Finland are
authorized or required by Law to close.
          “Closing” shall mean the consummation of the transactions contemplated
in the Purchase Agreement as described in Section 6 thereof.
          “Closing Date” shall have the meaning set forth in Section 6.1 of the
Purchase Agreement.
          “Common Stock” shall have the meaning set forth in the second recital
to this Agreement. For the avoidance of doubt, all references in this Agreement
to the Common Stock include the Common Stock deposited by the Stockholders with
the Escrow Agent pursuant to the Escrow Agreement.
          “Company” shall have the meaning set forth in the preamble to this
Agreement.
          “Directors” shall mean those Stockholders who are designated as
Directors on Schedule I hereto and shall include such other Persons who, after
the date hereof, become a Stockholder hereunder and are designated as a Director
upon executing this Agreement or having acceded to this Agreement and the
Purchase Agreement in accordance with Section 2.1 of the Purchase Agreement.

2



--------------------------------------------------------------------------------



 



          “Disclosure Package” means, with respect to any offering of
Registrable Securities, (i) the prospectus included in the Shelf Registration
Statement, (ii) each Free Writing Prospectus and (iii) all other information, in
each case, that is deemed, under Rule 159 promulgated under the Securities Act,
to have been conveyed to purchasers of Registrable Securities at the time of
sale of such Registrable Securities (including a contract of sale).
          “Escrow Agent” shall have the meaning ascribed thereto in the Escrow
Agreement.
          “Escrow Agreement” shall mean that certain Escrow Agreement set forth
in Appendix 1.24 to the Purchase Agreement to be executed at the Closing.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder.
          “Free Writing Prospectus” means any “free writing prospectus” as
defined in Rule 405 promulgated under the Securities Act.
          “Governmental Entity” shall mean any instrumentality, subdivision,
court, administrative agency, commission, official or other authority of the
United States or any other country or any state, province, prefect,
municipality, locality or other government or political subdivision thereof, or
any quasi-governmental or private body exercising any regulatory, taxing,
importing or other governmental or quasi-governmental authority.
          “Law” shall mean any statute, law, common law, order, ordinance, rule
or regulation of any Governmental Entity.
          “Non-Accredited US Stockholders” shall mean those Stockholders with
two asterisks (**) set forth next to each of their names on Schedule I attached
hereto.
          “Non-US Stockholders” shall mean those Stockholders who are not US
Stockholders.
          “Other Stockholders” shall mean those Stockholders who are designated
as Other Stockholders on Schedule I hereto and shall include such other Persons
who, after the date hereof, become a Stockholder hereunder and are designated as
an Other Stockholder upon executing this Agreement or having acceded to this
Agreement and the Purchase Agreement in accordance with Section 2.1 of the
Purchase Agreement.
          “Other Stockholder Free Writing Prospectus” means each Free Writing
Prospectus prepared by or on behalf of the relevant selling Other Stockholder or
used or referred to by such Other Stockholder in connection with the offering of
Registrable Securities.
          “Permitted Transfer” shall have the meaning set forth in
Section 2.2(a) of this Agreement.

3



--------------------------------------------------------------------------------



 



          “Permitted Transferee” shall have the meaning set forth in
Section 2.2(a) of this Agreement.
          “Person” shall mean and include an individual, a partnership, a joint
venture, a corporation, a limited liability company, a limited liability
partnership, a trust, an incorporated organization or any other entity or
organization, including a Governmental Entity.
          “Purchase Agreement” shall mean that certain Share Purchase Agreement,
dated as of March 12, 2011 and as amended on June 29, 2011, by and among the
Company and the Persons listed on Appendix A thereto, on behalf of themselves
and the Persons listed on Appendix B thereto.
          “Registrable Securities” shall mean the shares of Common Stock issued
by the Company to the Other Stockholders pursuant to the Purchase Agreement and
any shares of capital stock of any Person issued or issuable with respect of
such shares of Common Stock as a result of any stock split, stock dividend or
similar event that would be automatically covered by the Shelf Registration
Statement pursuant to Rule 416 under the Securities Act.
          “Regulation S” shall have the meaning set forth in Section 3.3(b) of
this Agreement.
          “SEC” shall mean, at any time, the United States Securities and
Exchange Commission or any other federal agency at such time administering the
Securities Act.
          “SEC Reports” shall have the meaning set forth in Section 4.1(a) of
this Agreement.
          “Securities” shall mean all shares of Common Stock of the Company, all
securities, directly or indirectly, convertible into or exchangeable for shares
of Common Stock of the Company and all options, warrants, and other rights to
purchase or otherwise, directly or indirectly, acquire from the Company shares
of Common Stock, or securities convertible into or exchangeable for shares of
Common Stock, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the SEC promulgated thereunder.
          “Sellers’ Representatives” shall have the meaning set forth in
Section 2.3(b) of this Agreement.
          “Selling Securityholder Questionnaire” shall have the meaning set
forth in Section 5.1(a).
          “Shelf Registration Period” shall have the meaning set forth in
Section 5.1(b).

4



--------------------------------------------------------------------------------



 



          “Shelf Registration Statement” shall mean a registration statement on
Form S-1 (or, if available to the Company, Form S-3) under the Securities Act,
as amended and/or supplemented by all amendments, including post-effective
amendments, and supplements, including prospectus supplements, thereto, covering
the registration of the Registrable Securities under the Securities Act for
resale by the Other Stockholders.
          “Stockholder” shall have the meaning set forth in the preamble to this
Agreement, subject to Section 2.2 hereof. The term “Stockholder” shall, however,
include and be limited to those Persons who are, at the Closing Date, included
in the definition of Sellers in accordance with Section 2.1 of the Purchase
Agreement and have executed this Agreement or have acceded to this Agreement and
the Purchase Agreement in accordance with Section 2.1 of the Purchase Agreement.
To the extent any of the Persons included in the definition of Sellers in
accordance with the Purchase Agreement cease to be included in such definition
on or prior to the Closing Date, such Persons shall automatically be excluded
from the definition of Stockholder under this Agreement and shall immediately
cease to be parties to this Agreement.
          “Subsidiary” or “Subsidiaries” shall mean, with respect to any Person,
(i) any corporation more than 50% of whose stock of any class or classes having
by the terms thereof ordinary voting power to elect a majority of the directors
of such corporation (irrespective of whether or not at the time stock of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is owned by such Person directly or
indirectly through one or more Subsidiaries of such Person and (ii) any
partnership, association, joint venture or other entity in which such Person
directly or indirectly through one or more Subsidiaries of such Person has more
than a 50% equity interest.
          “Suspension Notice” shall have the meaning set forth in
Section 5.1(b).
          “Suspension Period” shall have the meaning set forth in
Section 5.1(b).
          “Terminated Director” shall mean any Director (a) who was terminated
for individual grounds in accordance with Chapter 7, Section 2 of the Finnish
Employment Contracts Act or (b) dismissed without notice due to Director’s
willful acts which seriously hurt the interests of the Company or its
Subsidiaries, or (c) who gives a termination notice due to a reason not
attributable to a material breach by the Company or such Subsidiary of any
employment agreement between such Director and the Company or such Subsidiary.
          “Transfer” shall have the meaning set forth in Section 2.1(a) of this
Agreement.
          “US Stockholders” shall mean those Stockholders with one asterisk (*)
or two asterisks (**) set forth next to each of their names on Schedule I
attached hereto.

5



--------------------------------------------------------------------------------



 



ARTICLE II
TRANSFER OF SECURITIES
     Section 2.1 Restrictions.
          (a) No Director shall, voluntarily or involuntarily, directly or
indirectly, sell, assign, donate, hypothecate, pledge, encumber, grant a
security interest in or in any other manner transfer, any Securities, in whole
or in part, or any other right or interest therein, or enter into any
transaction which results in the economic equivalent of a transfer to any Person
(each such action, a “Transfer”), except pursuant to a Permitted Transfer.
          (b) From and after the date hereof, all certificates or other
instruments representing Securities held by each Director shall bear a legend
which shall state:

    “The sale, transfer, hypothecation, assignment, pledge, encumbrance or other
disposition of this share certificate and the shares of Common Stock represented
hereby are restricted by and are subject to all of the terms, conditions and
provisions of that certain Amended and Restated Stockholders Agreement, dated
June 29, 2011, as amended from time to time, by and between the Company and the
stockholders party thereto, which agreement is on file at the principal office
of the Company.”

          (c) All certificates representing Securities held by each US
Stockholder (other than Securities that have been previously registered and sold
pursuant to an effective registration statement under the Securities Act) shall
bear a legend which shall state:

    “The securities represented by this certificate have not been registered
under the Securities Act of 1933, as amended, or pursuant to any state
securities laws. The securities have been acquired for investment and may not be
sold or transferred except in compliance with the registration requirements of
the Securities Act of 1933, as amended, and applicable state securities laws or
pursuant to an exemption therefrom.”

          (d) All certificates representing Securities held by each Non-US
Stockholder (other than Securities that have been previously registered and sold
pursuant to an effective registration statement under the Securities Act) shall
bear a legend which shall state:
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or under the applicable securities law
of any state of the United States or any other jurisdiction and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except in accordance with the provisions of Regulation S under
the Securities Act of 1933, as amended, pursuant to registration under the
Securities Act of 1933, as amended, or pursuant to an available exemption from
such registration and no

6



--------------------------------------------------------------------------------



 



hedging transactions may be engaged in with regard to the Common Stock, except
in compliance with the Securities Act of 1933, as amended. Terms used in this
paragraph have the meanings given to them by Regulation S under the Securities
Act of 1933, as amended.”
          (e) Any attempt to Transfer any Security by a Director which is not in
accordance with this Agreement shall be null and void and the Company agrees
that it will not cause, permit or give any effect to any Transfer of any
Securities to be made on its books and records unless such Transfer is permitted
by this Agreement and has been made in accordance with the terms hereof.
          (f) Each Director agrees that it will not effect any Transfer of
Securities unless such Transfer is a Permitted Transfer and is made (i) pursuant
to an effective registration statement under the Securities Act or pursuant to
an exemption from the registration requirements of the Securities Act or
pursuant to Rule 144 or Rule 144A promulgated under the Securities Act and (ii)
in accordance with all applicable Laws (including, without limitation, all
securities Laws).
     Section 2.2 Permitted Transfers.
          (a) Notwithstanding anything to the contrary contained herein and
subject to Sections 2.2(b) and 2.2(c), a Director may at any time effect any of
the following Transfers (each a “Permitted Transfer”, and each transferee of
such Director in respect of such Transfer, a “Permitted Transferee”):
     (i) any Transfer of any or all Securities held by a Director following such
Director’s death by will or intestacy to such Director’s legal representative,
heir or legatee;
     (ii) any Transfer of any or all Securities held by a Director as a gift or
gifts during such Director’s lifetime to such Director’s spouse, children,
grandchildren or a trust or other legal entity for the exclusive benefit of such
Director or any one or more of the foregoing;
     (iii) any Transfer of any or all Securities held by a Director to any
Affiliate of such Director; provided, that any such Affiliate shall Transfer
such Securities to the Director from whom the Securities were originally
received or acquired within five (5) calendar days after ceasing to be an
Affiliate of such Director;
     (iv) any Transfer, occurring on or after the first (1st) anniversary of the
date hereof, of any or all Common Stock that, together with all prior Transfers
of Common Stock (A) by the transferring Director to the Company pursuant to
clause (viii) below and (B) by the transferring Director or by any transferee of
such transferring Director under clause (ii) or (iii) above, equals not more
than 40% of the Common Stock acquired by the transferring Director pursuant to
the Purchase Agreement, as listed opposite such

7



--------------------------------------------------------------------------------



 



Director’s name on Schedule I attached hereto; provided, that at the time of
such Transfer, such Director is not a Terminated Director;
     (v) any Transfer, occurring on or after the second (2nd) anniversary of the
date hereof, of any or all Common Stock that, together with all prior Transfers
of Common Stock (A) by the transferring Director to the Company pursuant to
clause (viii) below and (B) by the transferring Director or by any transferee of
such transferring Director under clause (ii) or (iii) above or pursuant to
Section 2.2(a)(iv), equals not more than 80% of the Common Stock acquired by the
transferring Director pursuant to the Purchase Agreement, as listed opposite
such Director’s name on Schedule I attached hereto; provided, that at the time
of such Transfer, such Director is not a Terminated Director;
     (vi) any Transfer, occurring on or after the third (3rd) anniversary of the
date hereof, of any or all of the remaining Securities held by the transferring
Director from time to time; provided, that at the time of such Transfer, such
Director is not a Terminated Director;
     (vii) any Transfer by a Terminated Director, occurring on or after the
fifth (5th) anniversary of the date hereof, of any or all of the remaining
Securities held by the transferring Director from time to time; and
     (viii) any Transfer to the Company of any or all of the Common Stock
deposited by a Director with the Escrow Agent pursuant to the Escrow Agreement,
in connection with a claim for indemnification made by the Company pursuant to
the Purchase Agreement.
     (ix) For the avoidance of doubt, restrictions on Transfer by the Terminated
Director set forth in clauses (iv), (v) and (vi) above shall not apply in case
the Director (a) is terminated for grounds other than as provided for in
Chapter 7, Section 2 of the Finnish Employment Contracts Act or dismissed
without notice due to Director’s willful acts which seriously hurt the interests
of the Company or its Subsidiaries, or (b) gives a termination notice due to a
reason attributable to a material breach by the Company or such Subsidiary of
any employment agreement between such Director and the Company or such
Subsidiary.
          (b) In any Transfer referred to above in clauses (i), (ii) or (iii) of
Section 2.2(a), the Permitted Transferee shall agree in writing to be bound by
all of the provisions of this Agreement, shall execute and deliver to the
Company a counterpart to this Agreement, and shall hold all such Securities as a
“Director” hereunder as if such Permitted Transferee was an original signatory
hereto and shall be deemed to be a party to this Agreement.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, none of the Directors shall sell any Securities other than during any
period when the directors and officers of the Company and its Subsidiaries are
not prohibited from selling Securities

8



--------------------------------------------------------------------------------



 



pursuant to the written policies and procedures of the Company governing
transfers of Securities by such officers and directors as may be in effect from
time to time and as such policies and procedures are otherwise applicable to any
such Director.
     Section 2.3 Selling Restriction.
          (a) None of the Other Stockholders shall, voluntarily or
involuntarily, directly or indirectly, Transfer any Securities, in whole or in
part, or any other right or interest therein, or enter into any transaction
which results in the economic equivalent of a Transfer to any Person during the
three (3)-month period following the Closing Date, except pursuant to
Section 2.3(b).
          (b) The Sellers’ Representatives (as such term is defined in the
Purchase Agreement), on behalf of all Other Stockholders who desire to sell any
Registrable Securities during three (3)-month period following the Closing Date,
shall inform the Company in writing no later than on the Closing Date of the
number of shares that all Other Stockholders desire to sell during such period,
which sales shall be conducted in an orderly fashion through a single broker
acting as agent for the Other Stockholders. The Company shall use its
commercially reasonable efforts to introduce such Other Stockholders to a
broker-dealer or market maker satisfactory to the Sellers’ Representatives (it
being agreed that each of Deutsche Bank and Morgan Stanley are satisfactory)
that can sell, as agent for the Other Stockholders, such Common Stock pro rata
into the market upon receiving instructions from the Sellers’ Representatives
regarding such sale and at such time as such broker-dealer or market maker deems
appropriate and advisable, in light of then current stock market conditions and
in accordance with the instructions received from the Sellers’ Representatives,
provided that (i) the sales represent less than 20% of the trading volume of the
Common Stock on any trading day, (ii) all sales on a single trading day are made
using one broker and (iii) the sales are made at times and on days that are
determined by the Sellers’ Representatives. The Other Stockholders shall pay all
the fees, expenses and commissions of such broker-dealers and market makers.
After the expiration of such three (3)-month period, each Other Stockholder
shall be free to sell any Common Stock in a manner deemed appropriate by such
Other Stockholder and in compliance with this Agreement and applicable laws.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
     Section 3.1 Representations and Warranties of the Stockholders. Each
Stockholder (provided that the representations and warranties in Section 3.1(b)
below are hereby made only by the Directors) hereby severally represents and
warrants to the Company as follows:
          (a) Neither the execution and delivery by such Stockholder of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by such Stockholder with any of the provisions hereof, will conflict
with, or result in any violation of or default under, or give rise to a right of
termination, cancellation or acceleration of any obligation or loss of a
material benefit under, (i) any judgment or law applicable to such Stockholder,
(ii)

9



--------------------------------------------------------------------------------



 



any contract to which such Stockholder is a party or by which any of its assets
or property are bound, or (iii) the constitutional documents of such
Stockholder.
          (b) Each of the Directors understands, with respect to the Common
Stock being issued to such Director pursuant to the terms of the Purchase
Agreement, that (i) the offer, sale and distribution of such Common Stock has
not been registered under the Securities Act or the securities or “blue sky”
laws of any jurisdiction and such Common Stock is issued by reason of specific
exemptions from registration under the provisions thereof which depend, in part,
upon the investment intent of such Director and upon the representations made by
such Director in this Agreement, (ii) such Common Stock cannot be offered, sold
or transferred unless it is registered and/or qualified under the Securities Act
and any other applicable securities and “blue sky” laws, or is exempt from such
qualification or registration, and the provisions of this Agreement have been
complied with, (iii) there is no assurance that any exemption from registration
under the Securities Act and any applicable state or “blue sky” laws or
regulations will be available, or if available, that such exemption will allow
such Director to dispose of or otherwise Transfer any or all of such Common
Stock in the amounts or at the times such Director may propose, (iv) the Company
has no obligation or present intention of registering such Common Stock, and
(v) the Company is relying upon the representations, warranties and agreements
made by such Director in this Agreement.
          (c) Such Stockholder is familiar with the terms and provisions of this
Agreement. Such Stockholder hereby represents and acknowledges that it has
reviewed this Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of this Agreement. Such Stockholder hereby agrees to be bound by all
of the terms and provisions of this Agreement applicable to such Stockholder.
          (d) Such Stockholder (i) in case of a US Stockholder, has such
knowledge, sophistication and experience in business and financial matters that
it is capable of evaluating the merits and risks of the transactions
contemplated by this Agreement; and (ii) is able to bear the economic risk of
the investment in the Common Stock for an indefinite period of time.
          (e) Unless one asterisk (*) or two asterisks (**) is set forth next to
such Stockholder’s name on Schedule I attached hereto, such Stockholder is not a
“US Person” as defined in Rule 902 of Regulation S.
     Section 3.2 Additional Representations and Warranties of the US
Stockholders. In addition to the representations and warranties set forth in
Section 3.1, each US Stockholder hereby severally represents and warrants to the
Company as follows:
          (a) Such US Stockholder is acquiring the Common Stock for its own
account for investment and not with a view to, or offer or sale in connection
with, any distribution thereof or with any present intention of offering or
selling or otherwise disposing of such Common Stock in violation of U.S. federal
or state securities Laws.

10



--------------------------------------------------------------------------------



 



          (b) Such US Stockholder represents that neither the Company nor any
Person acting on its behalf, has offered to sell or sold the Common Stock (or
any other Securities of the Company) to such US Stockholder by means of any form
of general solicitation or general advertising.
          (c) Such US Stockholder (i) has been provided with access to all
information concerning the Common Stock, the Company and its Subsidiaries, as
such US Stockholder has requested and has had an opportunity to ask questions
of, and to receive answers from, management of the Company and to obtain such
additional information concerning the Common Stock, the Company and its
Subsidiaries as such US Stockholder deems necessary in connection with its
acquisition of the Common Stock; and (ii) fully understands the nature, scope
and duration of the limitations applicable to the Common Stock.
          (d) At the time such US Stockholder was offered the Common Stock, and
as of the date hereof and as of the Closing Date such US Stockholder was and
will be, either (i) an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act (as amended by the Dodd-Frank Wall Street
Reform and Consumer Protection Act), and the Company is relying upon such
representation and warranty or (ii) a Non-Accredited US Stockholder and received
or will receive the information specified in Rule 502(b) under the Securities
Act.
          (e) Such US Stockholder is not party to any contract or agreement,
including any voting trust or other voting arrangement, whereby any of the
Common Stock or any interest therein is to be offered, sold, assigned, pledged,
hypothecated or otherwise transferred.
     Section 3.3 Additional Representations and Warranties of the Non-US
Stockholders. In addition to the representations and warranties set forth in
Section 3.1, each Non-US Stockholder hereby severally represents and warrants to
the Company as follows:
          (a) Such Non-US Stockholder (i) has his, her or its principal address
outside the United States, and (ii) was located outside the United States at the
time any offer to sell the Common Stock was made to such Non-US Stockholder and
at the Closing.
          (b) Such Non-US Stockholder understands, certifies and agrees that
such Non-US Stockholder (i) is not a U.S. person (as defined in Rule 902(k)
under the Securities Act) and is not acquiring the Common Stock for the account
or benefit of any U.S. person, (ii) is acquiring the Common Stock in an offshore
transaction within the meaning of and in accordance with Rules 901 and 903 of
Regulation S (“Regulation S”) promulgated under the Securities Act, (iii) is not
acquiring, and has not entered into any discussions regarding such Non-US
Stockholder’s acquisition of, the Common Stock while such Non-US Stockholder was
in the United States or any of its territories or possessions, (iv) is familiar
with the rules and restrictions set forth in Regulation S and has not undertaken
and will not undertake any activity for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the Common Stock, (v) will not engage in hedging transactions with regard to
the Common Stock, except in compliance with the Securities Act, and (vi) is not
a

11



--------------------------------------------------------------------------------



 



“distributor” within the meaning Rule 902(d) under the Securities Act with
respect to the Common Stock.
ARTICLE IV
Intentionally Omitted.
ARTICLE V
REGISTRATION OF THE REGISTRABLE SECURITIES; OTHER MATTERS
     Section 5.1 Shelf Registration Statement.
          (a) Not later than one (1) Business Day after the Closing Date, each
of the Other Stockholders shall furnish to the Company a completed Selling
Securityholder Questionnaire, the form of which is attached hereto as Exhibit A
(the “Selling Securityholder Questionnaire”), containing the information
required for use in the preparation of the Shelf Registration Statement. The
Company shall prepare the Shelf Registration Statement reflecting, among other
things, the information contained in the Selling Securityholder Questionnaires
provided to the Company by the Other Stockholders not later than one Business
Day after the Closing Date. If during the Shelf Registration Period (as defined
below) any event with respect to either an Other Stockholder or any Affiliate of
an Other Stockholder shall occur which is required at that time to be described
in the Shelf Registration Statement or the prospectus included therein and is
not already so described therein, such Other Stockholder shall promptly notify
the Company. Not later than three (3) Business Days after the Closing Date, the
Company shall file with the SEC the Shelf Registration Statement to cover the
registration of the Registrable Securities for resale by the Other Stockholders
that have furnished to the Company the Selling Securityholder Questionnaire not
later than one Business Day after the Closing Date, and the Company shall use
its commercially reasonable efforts to cause the Shelf Registration Statement to
be declared effective by the SEC. Thereafter, the Company shall use its
commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective under the Securities Act until the earlier of (i) when
each Other Stockholder is able to sell all of their Registrable Securities
without volume, manner of sale and availability of current public information
restrictions under Rule 144, and (ii) when each Other Stockholder has sold all
of its Registrable Securities pursuant to such Shelf Registration Statement (the
“Shelf Registration Period”). Notwithstanding the foregoing, the Company shall
have the right to (i) suspend the use of the Shelf Registration Statement from
the time of the filing by the Company of any post-effective amendment thereto
until such time as such post-effective amendment has been declared effective by
the SEC, or (ii) delay the effectiveness of the Shelf Registration Statement if
the financial statements or other information of The Switch Engineering Oy or
the Other Stockholders required to be included therein pursuant to the
applicable requirements of the Securities Act are not available, or
(iii) suspend the use of, the Shelf Registration Statement for not more than
forty-five (45) Business Days in the aggregate during any 12-month period (a
“Suspension Period”) if, in the case of clause (iii), (x) the Company is engaged
in a material

12



--------------------------------------------------------------------------------



 



activity or transaction or preparations for a material activity or transaction
that the Company desires to keep confidential for business reasons and the
Company determines in good faith that the disclosure of such activity,
transaction or preparations would otherwise be required by disclosure
requirements under the Securities Act, and (y) the Company provides the Other
Stockholders with written notice of such suspension (a “Suspension Notice”). The
Company shall use its commercially reasonable efforts to have the Shelf
Registration Statement declared effective by the SEC and to lift any such
suspension as promptly as practicable after a condition specified in clause
(ii) or (iii)(x) above is no longer applicable, as applicable. The Stockholders
agree to treat and keep the existence of any such delay or suspension
confidential. If the Company suspends the use of the Shelf Registration
Statement, the Other Stockholders shall immediately cease Transfers of shares
pursuant thereto upon the receipt of the Suspension Notice. The Company shall
promptly notify the Other Stockholders when the Shelf Registration Statement may
once again be used. Prior to the expiration of the Shelf Registration Period,
each Other Stockholder shall notify the Company of each Transfer of Registrable
Securities within ten Business Days of such Transfer. Not later than one
(1) Business Day after the Shelf Registration Statement is declared effective by
the SEC, the Company shall cause its counsel (which may be its internal counsel)
to issue a blanket opinion (the “Blanket Opinion”) to the Company’s transfer
agent stating that the Registrable Securities covered by the Shelf Registration
Statement are subject to an effective registration statement and, when
transferred in a transaction covered by the Shelf Registration Statement, can be
issued free of any restrictive legend(s).
          (b) During the Shelf Registration Period, the Company shall, other
than during a Suspension Period, (i) as promptly as practicable, prepare and
file with the SEC such post-effective amendments to the Shelf Registration
Statement, as may be necessary to keep the Shelf Registration Statement
continuously effective and available for the resale of the Registrable
Securities by the Other Stockholders during the Shelf Registration Period;
(ii) cause the related prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed with the SEC pursuant to Rule 424
under the Securities Act; and (iii) use its commercially reasonable efforts to
comply with the provisions of the Securities Act applicable to the disposition
of Registrable Securities covered by the Shelf Registration Statement during the
Shelf Registration Period in accordance with the intended methods of disposition
by the Other Stockholders set forth in such Shelf Registration Statement as so
amended or such prospectus as so supplemented. The Company shall use its
commercially reasonable efforts to respond to any and all comments received from
the SEC with respect to the Shelf Registration Statement and to provide to the
Sellers’ Representatives on behalf of the Other Stockholders true and complete
copies of all correspondence from and to the SEC relating to the Shelf
Registration Statement. The Stockholders agree to treat and keep such comments
(and the existence of any such comments) confidential until such time as the
comments are made publicly available by the SEC.
          (c) The Company shall use its commercially reasonable efforts to
obtain the withdrawal, at the earliest possible time, of an order suspending the
effectiveness of the Shelf Registration Statement, if applicable.

13



--------------------------------------------------------------------------------



 



          (d) The Other Stockholders acknowledge that the Company is required to
maintain the accuracy of the information included in the Shelf Registration
Statement, including information contained in the prospectus included therein.
To the extent required to comply with the Securities Act, the Other Stockholders
shall promptly furnish to the Company any additional information required to
correct and update any previously furnished information or required so that the
Shelf Registration Statement and the prospectus included therein shall not
contain, with respect to such Other Stockholder, an untrue statement of material
fact or omit to state a fact necessary to make the statements therein (in the
case of any prospectus, prospectus supplement or Free Writing Prospectus, in
light of the circumstances under which they were made) not misleading.
     Section 5.2 Registration Procedures.
          (a) In connection with the Company’s obligations with respect to the
registration of the Registrable Securities, the Company shall during the Shelf
Registration Period:
               (i) promptly notify the Other Stockholders and confirm such
advice in writing, (A) of the issuance by the SEC of any stop order suspending
the effectiveness of the Shelf Registration Statement or the initiation or
threatening of any proceedings for that purpose, or (B) that the Shelf
Registration Statement or prospectus included therein contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein (in the case of the
prospectus, in light of the circumstances under which they were made) not
misleading; and
               (ii) unless available on EDGAR, deliver to the Other Stockholders
as many copies of the prospectus relating to the Registrable Securities and any
amendment or supplement thereto in conformity with the requirements of the
Securities Act, as such Other Stockholders may reasonably request, to permit
such Other Stockholders to satisfy the prospectus delivery requirements of the
Securities Act.
          (b) In the event that the Company would be required, pursuant to
Section 5.2(a)(i)(B), to notify the Other Stockholders, the Company shall
prepare and furnish to the Other Stockholders a reasonable number of copies of a
prospectus supplemented or amended so that, as thereafter delivered to
purchasers of the Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any prospectus, prospectus supplement or Free Writing Prospectus, in light of
the circumstances under which they were made) not misleading. The Other
Stockholders agree that upon receipt of any notice from the Company pursuant to
Section 5.2(a)(i)(B), they shall forthwith discontinue the disposition of the
Registrable Securities until they shall have received copies of such amended or
supplemented prospectus, and if so directed by the Company, the Other
Stockholders shall deliver to the Company all copies, other than permanent file
copies, then in their possession of the prospectus covering such Registrable
Securities at the time of receipt of such notice.

14



--------------------------------------------------------------------------------



 



          (c) The Company may require the Other Stockholders to furnish to the
Company such information regarding the Other Stockholders and their intended
method of distribution of the Registrable Securities as the Company may from
time to time reasonably request in writing, but only to the extent that such
information is required in order to comply with the Securities Act; provided
that the Company shall not be required to amend or supplement the Shelf
Registration Statement or the prospectus contained therein to permit the resale
by the Other Stockholders of Registrable Securities in an underwritten offering.
Each Other Stockholder agrees to notify the Company as promptly as practicable
of any inaccuracy or change in information previously furnished by such Other
Stockholder to the Company or of the occurrence of any event, in either case as
a result of which any prospectus relating to such registration contains or would
contain an untrue statement of a material fact regarding such Other Stockholder
or such Other Stockholder’s intended method of distribution of such Registrable
Securities or omits or would omit to state any material fact regarding such
Other Stockholder or such Other Stockholder’s intended method of distribution of
such Registrable Securities required to be stated therein or necessary to make
the statements therein (in the case of any prospectus, prospectus supplement or
Free Writing Prospectus, in light of the circumstances under which they were
made) not misleading, and promptly to furnish to the Company any additional
information required to correct and update any previously furnished information
or required so that such prospectus shall not contain, with respect to such
Other Stockholder or the distribution of such Registrable Securities, an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus, prospectus supplement or Free Writing Prospectus, in light of the
circumstances under which they were made) not misleading.
     Section 5.3 Indemnification; Contribution.
          (a) The Company agrees to indemnify and hold harmless each Other
Stockholder holding Registrable Securities, the Affiliates, directors, officers,
employees, members, managers and agents of each such Other Stockholder and each
Person who controls any such Other Stockholder within the meaning of either the
Securities Act or the Exchange Act from and against any and all losses, claims,
damages, liabilities and expenses (or actions in respect thereof), including,
without limitation, any legal or other expenses, reasonably incurred in
connection with defending or investigating any such action or claim, to which
they or any of them may become subject insofar as such losses, claims, damages,
liabilities and expenses (or actions in respect thereof) arise out of or are
based upon any violation of the Securities Act, Exchange Act or state securities
Laws, or upon any untrue statement or alleged untrue statement of a material
fact contained in the Shelf Registration Statement as originally filed or in any
amendment thereof, or the Disclosure Package, or any preliminary, final or
summary prospectus or Free Writing Prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Disclosure Package,
or any preliminary, final or summary prospectus or Free Writing Prospectus, in
light of the circumstances under which they were made) not misleading; provided,
however, that the Company will not be liable in any case to the extent that any
such loss, claim, damage, liability

15



--------------------------------------------------------------------------------



 



or expense arises (i) out of or is based upon any such untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of any such Other Stockholder specifically for inclusion
therein including, without limitation, any notice and questionnaire, (ii) out of
sales of Common Stock made during a Suspension Period or (iii) to the extent
that a prospectus or Free Writing Prospectus relating to the Registrable
Securities was required to be delivered by the Other Stockholder under the
Securities Act, out of or is caused by such Other Stockholder’s failure to
deliver a copy of any preliminary, final or summary prospectus or Free Writing
Prospectus, or any amendments thereof or supplements thereto, at or prior to the
written confirmation of the sale of Registrable Securities and if the prospectus
or the Free Writing Prospectus, or any amendments thereof or supplements
thereto, would have cured the defect giving rise to such losses, claims,
damages, liabilities and expenses, and after the Company has furnished such
Indemnified Party with a sufficient number of copies of the same.
          (b) Each Other Stockholder severally (and not jointly) agrees to
indemnify and hold harmless the Company and each of its Affiliates, directors,
employees, members, managers and agents and each Person who controls the Company
within the meaning of either the Securities Act or the Exchange Act from and
against any and all losses, claims, damages or liabilities to which they or any
of them may become subject insofar as such losses, claims, damages or
liabilities arise out of or are based upon any violation of the Securities Act,
Exchange Act or state securities Laws, upon any untrue statement or alleged
untrue statement of a material fact contained in the Shelf Registration
Statement as originally filed or in any amendment thereof, or in the Disclosure
Package, or any Other Stockholder Free Writing Prospectus, preliminary, final or
summary prospectus included in any such registration statement, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Disclosure Package, or any preliminary, final or summary prospectus or Free
Writing Prospectus, in light of the circumstances under which they were made)
not misleading, to the extent, but only to the extent, that any such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance on and in conformity with any written information relating to such
Other Stockholder furnished to the Company by or on behalf of such Other
Stockholder specifically for inclusion therein; provided, however, that the
total amount to be indemnified by such Other Stockholder pursuant to this
Section 5.3(b) shall be limited to the net proceeds (after deducting
underwriters’ discounts and commissions, if any) received by such Other
Stockholder upon the sale of the Registrable Securities to which such
registration statement or prospectus relates.
          (c) Promptly after receipt by an indemnified party under this
Section 5.3 of notice of the commencement of any action or proceeding (including
governmental investigation), such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under this Section 5.3,
notify the indemnifying party in writing of the commencement thereof; but the
failure so to notify the indemnifying party will not relieve it from liability
under Section 5.3(a) or Section 5.3(b) unless and to the extent such action and
such failure results in material prejudice to the indemnifying party. If any
such claim, action or proceeding shall be

16



--------------------------------------------------------------------------------



 



brought against the indemnified party and it notifies the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and, except as provided in the next
sentence, after notice from the indemnifying party to such indemnified party of
its election to so assume the defense thereof, the indemnifying party shall not
be liable to such indemnified party for any legal expenses of other counsel or
any other expenses subsequently incurred by such indemnified party in connection
with the defense thereof. Notwithstanding the indemnifying party’s rights in the
prior sentence, the indemnified party shall have the right to employ its own
counsel (and one local counsel), and the indemnifying party shall bear the
reasonable fees, costs and expenses of such separate counsel satisfactory to the
indemnifying party if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would, in the reasonable judgment of the
indemnified party, present such counsel with a conflict of interest; (ii) the
actual or potential defendants in, or targets of, any such action include both
the indemnified party and the indemnifying party and the indemnified party,
based on advice of counsel to the indemnified party, shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party; (iii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after written notice of the
institution of such action; or (iv) the indemnifying party shall authorize the
indemnified party to employ separate counsel at the expense of the indemnifying
party. No indemnifying party shall, in connection with any one action or
separate but substantially similar or related actions in the same jurisdiction
arising out of the same general circumstances or allegations, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all indemnified parties. An indemnifying
party shall not be liable under this Section 5.3 to any indemnified party
regarding any settlement or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent is consented to
by such indemnifying party in writing. No indemnifying party, in the defense of
any such claim or litigation, shall, except with the written consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
or compromise unless such settlement or compromise (x) includes an unconditional
release of such indemnified party from all liability on claims that are the
subject matter of such proceeding and (y) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
any indemnified party.
          (d) In the event that the indemnity provided in Section 5.3(a) or
Section 5.3(b) is unavailable to an indemnified party for any reason, then each
applicable indemnifying party agrees to contribute to the aggregate losses,
claims, damages and liabilities (including, without limitation, legal or other
expenses reasonably incurred in connection with investigating or defending same)
to which such indemnifying party may be subject in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the

17



--------------------------------------------------------------------------------



 



Other Stockholders on the other hand from the transactions contemplated by the
Purchase Agreement and this Agreement. If, however, this allocation is not
permitted by applicable law, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability, or action in respect thereof, in such proportion as
shall be appropriate to reflect the relative benefits received by the Company on
the one hand and the Other Stockholders on the other hand from the transactions
contemplated by the Purchase Agreement and the relative fault of the
indemnifying party on the one hand and the indemnified party on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party on the
one hand or the indemnified party on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties agree that it would not be just and equitable
if contribution pursuant to this Section 5.3(d) were determined by pro rata
allocation (even if the Other Stockholders or any agents or underwriters or all
of them were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this Section 5.3(d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this Section 5.3(d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 5.3(d), no Other Stockholder
shall be required to contribute any amount in excess of the net proceeds (after
deducting underwriters’ discounts and commissions, if any) received by such
Other Stockholder upon the sale of the Registrable Securities. Notwithstanding
the provisions of this Section 5.3(d), no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
          (e) The agreements contained in this Section 5.3 shall survive the
sale of the Registrable Securities by the Other Stockholders and shall remain in
full force and effect, regardless of any termination or cancellation of this
Agreement after the Closing.
     Section 5.4 Other Matters.
          (a) The Company covenants that for so long as the Company is otherwise
required to maintain the registration of the Common Stock under Section 12(b) or
12(g) of the Exchange Act, the Company shall use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the Closing pursuant to the Exchange Act and to submit electronically and
post on its corporate Web site every Interactive Data File required to be
submitted and posted pursuant to Rule 405 of Regulation S-T in connection
therewith. If the Company is not then required to file reports pursuant to the
Exchange Act, it shall use its commercially reasonable efforts to prepare and
furnish to the Stockholders and make publicly

18



--------------------------------------------------------------------------------



 



available in accordance with Rule 144(c) such information as is required for the
Stockholders to sell the Common Stock under Rule 144 promulgated under the
Securities Act. The Company further covenants that it shall use its commercially
reasonable efforts to take such further action as any Stockholder may reasonably
request, to the extent required from time to time to enable the Stockholders to
sell such Common Stock without registration under the Securities Act within the
requirements of the exemption provided by Rule 144.
          (b) Upon the calculation of the number of shares of Common Stock
issuable to the Directors and Other Stockholders in accordance with
Section 4.2(a) of the Purchase Agreement, the Company and the Sellers’
Representatives shall complete Schedule I attached hereto by listing the number
of shares of Common Stock to be issued to each Director and Other Stockholder at
the Closing opposite such Stockholder’s name on Schedule I attached hereto.
ARTICLE VI
MISCELLANEOUS
     Section 6.1 Entire Agreement. This Agreement, including the schedules
hereto and any other documents referred to herein which form a part hereof,
contains the entire understanding of the parties hereto with respect to the
subject matter contained herein and therein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
     Section 6.2 Table of Contents; Captions. The table of contents and the
Article and Section captions used herein are for reference purposes only, and
shall not in any way affect the meaning or interpretation of this Agreement.
     Section 6.3 Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.
     Section 6.4 Notices. Any notice or other communication required or
permitted under this Agreement, which all shall be in the English language,
shall be deemed to have been duly given (i) five (5) Business Days following
deposit in the mails if sent by registered or certified mail, postage prepaid,
(ii) when sent, if sent by facsimile transmission, if receipt thereof is
confirmed by telephone, (iii) when delivered, if delivered personally to the
intended recipient, (iv) two (2) Business Days following deposit with a
nationally recognized overnight courier service and (v) e-mail with e-mail
acknowledgement of receipt to the party in question, in each case addressed as
follows:
If to the Company, to:
American Superconductor Corporation
64 Jackson Road
Devens, MA 01434
Attention: John Powell, General Counsel
Telephone: 978-842-3539

19



--------------------------------------------------------------------------------



 



Facsimile: 978-842-3530
E-mail: jpowell@amsc.com
and if to any of the Stockholders, to the addresses, facsimile numbers or e-mail
addresses set forth opposite each of their names on Schedule I attached hereto;
or such other addresses, numbers or e-mail addresses as shall be furnished in
writing by any such party.
     Section 6.5 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Company, the Stockholders and their respective
successors and Permitted Transferees. Any or all of the rights of a Stockholder
under this Agreement may be assigned or otherwise conveyed by any Stockholder
only in connection with a Transfer of Securities which is in compliance with
this Agreement.
     Section 6.6 Governing Law. The interpretation and construction of this
Agreement, and all matters relating hereto, shall be governed by the laws of the
State of Delaware, without regard to the principles of conflicts of laws
thereof.
     Section 6.7 Resolution of Disputes. All disputes under this Agreement shall
be resolved in accordance with the procedures described in Section 12.9 of the
Purchase Agreement.
     Section 6.8 Third Party Beneficiaries. Each party hereto intends that this
Agreement shall not benefit or create any right or cause of action in or on
behalf of any Person other than the parties hereto.
     Section 6.9 Amendments; Waivers. (a) No provision of this Agreement
contained in Article II hereof or in the definitions of any defined terms used
in Article II may be amended, modified or waived without the prior written
consent of the Company and the holders of more than fifty percent (50%) of the
issued and outstanding Securities held by the Directors, collectively; provided,
that no amendment, modification or waiver of any such provisions shall adversely
affect the rights or obligations of any Director (i) in a manner different from
any other Director and disproportionately adverse to any Director or
(ii) specifically granted to or imposed upon such Director but not to or upon
all other Directors, in each case without such Director’s prior written consent.
          (b) No provision of this Agreement contained in Sections 5.1 to 5.3
hereof or in the definitions of any defined terms used in such Sections may be
amended, modified or waived without the prior written consent of the Company and
the holders of more than fifty percent (50%) of the issued and outstanding
Securities held by the Other Stockholders, collectively; provided, that no
amendment, modification or waiver of any such provisions shall adversely affect
the rights or obligations of any Other Stockholder (i) in a manner different
from any other Other Stockholder and disproportionately adverse to any Other
Stockholder or (ii) specifically granted to or imposed upon such Other
Stockholder but not to or upon all other Other Stockholders, in each case
without such Other Stockholder’s prior written consent.

20



--------------------------------------------------------------------------------



 



          (c) Except for the provisions of Article II and the definitions of any
defined terms used therein, which shall be governed by Section 6.9(a), and the
provisions of Sections 5.1 to 5.3 and the definitions of any defined terms used
therein, which shall be governed by Section 6.9(b), no other provision of this
Agreement and the definitions of any defined terms used therein may be amended,
modified or waived without the prior written consent of the Company and the
holders of more than fifty percent (50%) of the issued and outstanding
Securities held by the Stockholders, collectively; provided, that no amendment,
modification or waiver of any such provisions shall adversely affect the rights
or obligations of any Stockholder (i) in a manner different from any other
Stockholder and disproportionately adverse to any Stockholder or
(ii) specifically granted to or imposed upon such Stockholder but not to or upon
all other Stockholders, in each case without such Stockholder’s prior written
consent.
          (d) Notwithstanding anything set forth in this Section 6.9 to the
contrary, (i) no amendment or modification to, or deletion of, this Section 6.9
shall be effective unless unanimously approved by all of the Stockholders,
(ii) the addition of parties to this Agreement in accordance with its terms
shall not be deemed to be an amendment, modification or waiver requiring the
consent of any Stockholder, and (iii) the completion of Schedule I by the
Company and the Sellers’ Representatives in accordance with Section 5.4(b) shall
not be deemed to be an amendment, modification or waiver requiring the consent
of any Stockholder.
     Section 6.10 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event any
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by all parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.
     Section 6.11 Specific Performance. Each of the Company and each Stockholder
agrees that irreparable damages would occur to the Company or such Stockholder,
as the case may be, if any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that each of the Company and each Stockholder shall be
entitled to seek an injunction or injunctions to prevent actual breaches of this
Agreement by the Company or the Stockholders, as the case may be, and to enforce
specifically the terms and provisions hereof in any court of competent
jurisdiction, in addition to having any other remedies to which the Company or
such Stockholder is entitled at law or in equity and without the necessity of
proving damages or posting a bond or other security.
     Section 6.12 Expenses. The Company shall bear all fees and expenses
incurred in connection with the performance of its obligations under
Sections 5.1 and 5.2.
     Section 6.13 Termination. This Agreement shall automatically terminate and
be void ab initio immediately upon termination of the Purchase Agreement in
accordance with its terms.
* * *

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first set forth above.

            AMERICAN SUPERCONDUCTOR CORPORATION
      By:           Name:           Title:        





--------------------------------------------------------------------------------



 



     
POWER FUND I KY
  POWER FUND II KY
 
   
 
   
Veijo Karppinen
  Jarmo Saaranen
 
   
VACON PLC
   
 
   
 
   
Vesa Laisi
     
START FUND I KY
   
 
   
 
   
Henri Grundstén
  Jukka-Pekka Mäkinen
 
   
 
   
Dag Sandås
  Pertti Kurttila
 
   
 
   
Reijo Takala
  Jari Kemppi
 
   
 
   
Anders Troedson
  Jukka Rantanen





--------------------------------------------------------------------------------



 



Veijo Karppinen
As attorney-in-fact for the following parties hereto:

     
Ahonen Mikko
  Ahvo Risto
 
   
Ala Milla
  Alamäki Jarmo
 
   
Alho Timo
  Autio Pekka
 
   
Backlund Marcus
  Baoquan Liu
 
   
Black Paul
  Groshev Sergey
 
   
Hao Jixiang
  Heinonen Seppo
 
   
Hermunen Pekka
  Hertsbacka Henna
 
   
Hewitt Simon
  Huppunen Jussi
 
   
Hämäläinen Mikko
  Ikonen Mika
 
   
Isotalo Esko
  Jaaksi Lilja
 
   
Jantunen Mika
  Kalervo Pasi
 
   
Kankaala Kari
  Koiranen Johanna
 
   
Korhonen Ari
  Koskela Mika
 
   
Koskela Pasi
  Koskinen Mona
 
   
Koskiniemi Kari
  Kristola Marko
 
   
Laukkanen Jorma
  Lewing Raimo
 
   
Lipsanen Anssi
  Lipsanen Esa
 
   
Munkki Marianne
  Mäkynen Arto
 
   
Mäntylä Mika
  Niemelä Hanna
 
   
Nummi Ulla-Riitta
  Nykänen Päivi
 
   
O´ Reilly Tom
  Ollila Harri
 
   
Paakkunainen Jussi
  Partinen Janne
 
   
Pesonen Veli
  Pirkola Sami
 
   
Pohtola Janne
  Puranen Jussi
 
   
Pyrhönen Juha
  Pyrhönen Olli
 
   
Rajala Arita
  Ranta Marina
 
   
Raunio Mari-Lotta
  Reinilä Juha
 
   
Rönnlund Kaj
  Salmela Marko
 
   
Schreiber Dejan
  Semikron International GmbH
 
   
Silventoinen Pertti
  Suutarinen Ari
 
   
Söderman Kim
  Turku Tuula
 
   
Törmänen Pasi
  Wainio Sami
 
   
Vallinmäki Alpo
  Vallinmäki Sari
 
   
Vepsäläinen Jari
  Westerberg Anders
 
   
Yli-Mutka Pekka
  Zhao Ti

24



--------------------------------------------------------------------------------



 



Schedule I
STOCKHOLDERS1
Directors

          Name of Director   Number of Shares   Notice Address
Jukka-Pekka Mäkinen
      Taulutie 12 C, FI-00680 HELSINKI
 
       
Dag Sandås
      Hovioikeudenpuistikko 11 A 10, FI-65100 VAASA
 
       
Pertti Kurttila
      Radiotie 14, FI-65370 VAASA
 
       
Reijo Takala
      Airopolku 3, FI-40420 JYSKÄ
 
       
Jari Kemppi
      Nikkarinkatu 29, FI-15500 LAHTI
 
       
Jukka Rantanen
      Vasaroisenkatu 3 C, FI-15900 LAHTI
 
       
Anders Troedson**
      19780 W. Imperial Ct., New Berlin, WI 53146, USA

Other Stockholders

          Name of Other Stockholder   Number of Shares   Notice Address
Power Fund I Ky
      c/o VNT Management Oy, Alatori 1 B,
FI-65100 VAASA  
Semikron International GmbH
      Sigmundstrasse 200 D-90431
NURENBERG  
Vacon Oyj
      PL 25, FI-65381 VAASA  
Start Fund I Ky (Tesi)
      c/o Suomen Teollisuussijoitus Oy
Kalevankatu 9 A, FI-00100 HELSINKI

 

1   (*) indicates such Person is a US Stockholder. (**) indicates such Person is
a Non-Accredited US Stockholder, i.e., a US Stockholder who is not an
“accredited investor” under Rule 501.





--------------------------------------------------------------------------------



 



          Name of Other Stockholder   Number of Shares   Notice Address
Zhao Ti
      No 1302, unite 1, 58 Building,
YUANYANGTIANDI, Chaoyang, Beijing,
100025,P,R,CHINA
 
       
Kaj Rönnlund
      Villavägen 33, FI-65280 VASA
 
       
Veli Pesonen
      Hallalantie 47, FI-36200 KANGASALA
 
       
Pasi Törmänen
      Satulatie 20, FI-65230 VAASA
 
       
Power Fund II
      c/o VNT Management Oy, Alatori 1 B,
FI-65100 VAASA
 
       
Harri Ollila
      Hirsikalliontie 22 B, FI-02170 ESPOO
 
       
Alpo Vallinmäki
      Gerbyntie 71, FI-65230 VAASA
 
       
Sari Vallinmäki
      Gerbyntie 71, FI-65230 VAASA
 
       
Dejan Schreiber
      Pirckheimerstrasse 49 D-90408
NURENBERG
 
       
Jussi Huppunen
      Tapparakuja 1 B 1, FI-01700 VANTAA
 
       
Jarmo Alamäki
      Välikatu 27, FI-53200 LAPPEENRANTA
 
       
Esko Isotalo
      Raastuvankatu 1 B 21, FI-65100 VAASA
 
       
Arto Mäkynen
      Karhuntie 4 as. 3, FI-65350 VAASA
 
       
Ari Suutarinen
      Huvilatie 26, FI-65230 VAASA
 
       
Marina Ranta
      Levoninkatu 16 as 7, FI-65200 VAASA
 
       
Olli Pyrhönen
      Suokankaankatu 6, FI-53850
LAPPEENRANTA
 
       
Ari Korhonen
      Häyhänniementie 25, FI-53850
LAPPEENRANTA
 
       
Mika Jantunen
      Valokaarenkatu 10 as. 1, FI-65320
VAASA
 
       
Juha Pyrhönen
      Mäyränkatu 31, FI-53850
LAPPEENRANTA

26



--------------------------------------------------------------------------------



 



          Name of Other Stockholder   Number of Shares   Notice Address
Tom O´ Reilly **
      33 North Pepperell Road US-Hollis, NH
03049, USA
 
       
Milla Ala
      Länkitie 10, FI-65230 VAASA
 
       
Marianne Munkki
      Länsirinteentie 28, FI-66510
MERIKAARTO
 
       
Marko Kristola
      Slottintie 23 FI-65280 VAASA
 
       
Marko Salmela
      Kiskottajankuja 2 A 9, FI-02660 ESPOO
 
       
Paul Black
      Room 1907, Tower B, Tianyuangang
Center, No.2C, North Dongsanhuan,
Chaoyang District,100027
 
       
Kim Söderman
      Hiekkaharjuntie 56, FI-02400
KIRKKONUMMI
 
       
Pasi Koskela
      Hevoshaantie 4 E 5, FI-65230 VAASA
 
       
Pekka Yli-Mutka
      Laippakatu 2 C 18, FI-65320 VAASA
 
       
Jorma Laukkanen
      Tanhuantie 10 F, FI-53920 LAPPEENRANTA
 
       
Sami Wainio
      Haapaniementie 8, FI-65370 VAASA
 
       
Jari Vepsäläinen
      Fintrade Mercer 1709 Nan Fung Tower, 173
Des Voeux Road Central, HONGKONG
 
       
Tuula Turku
      Liljankatu 10, FI-53810 LAPPEENRANTA
 
       
Pertti Silventoinen
      Jänönkatu 5 A, FI-53850
LAPPEENRANTA
 
       
Pasi Kalervo
      Rantakatu 26 C 37, FI-65100 VAASA
 
       
Hanna Niemelä
      Minkinkatu 21, FI-53850
LAPPEENRANTA
 
       
Seppo Heinonen
      Rusnarinkatu 19, FI-65230 VAASA
 
       
Janne Pohtola
      Härkäluhdantie 8, FI-66400 LAIHIA
 
       
Juha Reinilä
      Kuokkamiehentie 7, FI-65300 VAASA

27



--------------------------------------------------------------------------------



 



          Name of Other Stockholder   Number of Shares   Notice Address
Anders Westerberg
      Danilssidsvägen 129, FI-66560
ÖSTERHANKMO
 
       
Johanna Koiranen
      Huutoniementie 55D, FI-65320 VAASA
 
       
Mari-Lotta Raunio
      Luuvantie 1 A 2, FI-02620 ESPOO
 
       
Esa Lipsanen
      Strömbergintie 8 C 80, FI-00380
HELSINKI
 
       
Raimo Lewing
      Puintikuja 6, FI-02620 ESPOO
 
       
Risto Ahvo **
      120 Coliseum Ave. unit 303, Nashua,
03063, NH,USA
 
       
Mika Mäntylä
      Nupputie 16, FI-65280 VAASA
 
       
Sami Pirkola
      Käpypolku 2, FI-65280 VAASA
 
       
Liu Baoquan
      C3267, No.86 Beiyuan Rd, Chaoyang
District Beijing, CHINA, 100101
 
       
Lilja Jaaksi
      Tiilitehtaankatu 23 B 15, FI-65100 VAASA
 
       
Sergey Groshev
      Facul.Of Tech./Dep.Elect.Engin,
P.O.Box 20, FI-53810 LAPPEENRANTA
 
       
Mikko Hämäläinen
      Silakatu 6, FI-53500 LAPPEENRANTA
 
       
Jussi Puranen
      Tervahaudankatu 3 as 7, FI-53850
LAPPEENRANTA
 
       
Kari Koskiniemi
      Nyviksvägen 72, FI-65410 SUNDOM
 
       
Simon Hewitt
      Toinen Linja 23 A 33, FI-00530 HELSINKI
 
       
Mikko Ahonen
      Museonrannantie 4, FI-66400 LAIHIA
 
       
Arita Rajala
      Karjakonkatu 6, FI-65370 VAASA
 
       
Janne Partinen
      Vaihekatu 2 B 23, FI-65320 VAASA
 
       
Mika Koskela
      Tojalantie 111, FI-66400 LAIHIA
 
       
Mona Koskinen
      Katajatie 3, FI-66400 LAIHIA
 
       

28



--------------------------------------------------------------------------------



 



          Name of Other Stockholder   Number of Shares   Notice Address
Jixiang Hao
      Ratavallintie 26 H 59, FI-00720
HELSINKI
 
       
Anssi Lipsanen
      Jousimiehenkatu 10 a as 3, FI-53850
LAPPEENRANTA  
Pekka Hermunen
      Tuohimäentie 100 G, FI-00670 HELSINKI
 
       
Henna Hertsbacka
      Gerbyn Rantatie 3 C 6, FI-65280 VAASA
 
       
Timo Alho
      Aronkyläntie 1 B4, FI-66400 LAIHIA
 
       
Päivi Nykänen
      Höysäläntie 41, 66440 TERVAJOKI
 
       
Marcus Backlund
      Västeråkersvägen 2 B 1, FI-65630
KARPERÖ
 
       
Mika Ikonen
      Koulukatu 66-68 C 32, FI-65100 VAASA
 
       
Ulla-Riitta Nummi
      Nöötöntie 78, FI-65610 MUSTASAARI
 
       
Kari Kankaala
      Vapaudenkatu 20 A 6, FI-40100
JYVÄSKYLÄ
 
       
Jussi Paakkunainen
      Klemetinkatu 11 a 1, FI-65100 VAASA
 
       
Pekka Autio
      Kopelonkatu 1 C 12, FI-65370 VAASA

29



--------------------------------------------------------------------------------



 



EXHIBIT 3

FORM OF PROMISSORY NOTE
AMERICAN SUPERCONDUCTOR CORPORATION (“Purchaser”) will pay to private persons,
corporations and private equity funds listed in Appendix A (“Sellers”) the
Principal Amount (as defined below) on the following terms:

1   Principal Amount       The principal amount shall be an amount of EUR [•]
equalling to the Shortfall Amount as defined in the Share Purchase Agreement
(the “Agreement”) entered into by and between Purchaser and Sellers on March 12,
2011, and as amended on June 29, 2011 (the “Principal Amount”).   2   Interest  
2.1   Interest shall accrue on the outstanding Principal Amount at the rate of
five percent (5%) per annum from and including the date of this promissory note
until and including the Maturity Date (as defined below).   2.2   Interest shall
be paid on a quarterly basis in arrears on the last business day of the relevant
quarter, with the first interest payment date occurring on [•], 2011, to
Sellers’ joint bank account designated by Sellers.   2.3   Purchaser may, in its
sole discretion, elect to defer, in whole or in part, any interest payment (a
“Deferred Payment”) on the outstanding Principal Amount. Each amount of Deferred
Payment shall be added to the Principal Amount.   3   Maturity       The whole
outstanding Principal Amount with any accrued but unpaid interest shall become
due and payable on the first (1st) business day in Finland after the first
anniversary of the date of this promissory note (the “Maturity Date”). On the
Maturity Date, Purchaser shall pay the outstanding Principal Amount and any
accrued but unpaid interest thereon to Sellers’ joint bank account designated by
Sellers.   4   Prepayment       Purchaser may, in its sole discretion, elect to
prepay all or a part of the outstanding Principal Amount together with any
accrued but unpaid interest at any time prior to the Maturity Date without any
additional costs.   5   Assignment by Sellers       Sellers shall have no right
to assign or pledge any rights under this promissory note.   6   Pari Passu
Ranking       The Principal Amount and any accrued but unpaid interest thereon
shall constitute unsecured obligations of Purchaser, ranking pari passu with
other unsecured obligations of Purchaser.   7   Sellers Representatives      
Sellers shall be represented by the Sellers’ Representatives (as defined in the
Agreement) in respect of this promissory note.

 



--------------------------------------------------------------------------------



 



8   Governing Law and Dispute Resolution   8.1   This promissory note shall be
governed by and construed in accordance with the substantive laws of Finland.  
8.2   Any dispute arising out of or relating to this promissory note shall be
finally settled by arbitration in accordance with the Arbitration Rules of the
Stockholm Chamber of Commerce. The Arbitration Tribunal shall consist of three
(3) arbitrators, one (1) to be appointed by Purchaser, one (1) by Sellers and
one (1) arbitrator, serving as the chairman, by the two arbitrators so
appointed. Failing the appointment of an arbitrator or the chairman, the
arbitrator or the chairman, as the case may be, shall be appointed by the
Arbitration Board of the Stockholm Chamber of Commerce. The arbitration shall be
held in Stockholm, Sweden and the arbitral proceedings shall be conducted in the
English language, but evidence may be submitted also in Finnish and/or Swedish
and witnesses heard in any of the said languages.

_________________________
In [•] on [•], 2011
AMERICAN SUPERCONDUCTOR CORPORATION
_____________________________
[Name]
[Title]

-2-



--------------------------------------------------------------------------------



 



Appendix A
[insert names of Sellers]

-3-